            Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MATTHEW WRIGHT,

                   Plaintiff,
                                                       No. 4:20-cv-00454-KGB
       vs.

TYLER TECHNOLOGIES, INC.,

                   Defendant.



         DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S COMPLAINT


       Defendant Tyler Technologies, Inc. (“Tyler”), by and through its attorneys, hereby answers

Plaintiff’s Complaint in the above-referenced matter.

                                                 I.
                                        INTRODUCTION

       1.       Tyler admits that Plaintiff seeks to recover overtime wages under the Fair Labor

Standards Act (“FLSA”), but denies that he is entitled to relief thereunder. Tyler further denies it

violated the FLSA with respect to Plaintiff.

                                                 II.
                                 JURISDICTION AND VENUE

       2.       Tyler admits that the Court has subject matter jurisdiction over this case.

       3.       Tyler admits that venue is proper in the Eastern District of Arkansas and that it is

subject to personal jurisdiction in the Eastern District of Arkansas. Tyler denies that venue was

proper in the Northern District of Georgia or that it was subject to personal jurisdiction in the

Northern District of Georgia.



                                                 -1-
                                                                                      US_ACTIVE-151817077.4
            Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 2 of 8




                                                 III.
                                             PARTIES

       4.       Upon information and belief, Tyler admits that Plaintiff is an individual who resides

in Washington County, Arkansas.

       5.       Tyler admits that Tyler is a Delaware corporation registered to do business in

Georgia and in Arkansas.

       6.       Tyler admits that it is subject to personal jurisdiction in the Eastern District of

Arkansas. Tyler denies that it is subject to personal jurisdiction of the Northern District of Georgia.

       7.       Tyler admits that it may be served with process as identified in paragraph 7 of

Plaintiff’s Complaint.

                                                 IV.
                               EMPLOYMENT RELATIONSHIP

       8.       Tyler admits the allegations in paragraph 8 of Plaintiff’s Complaint.

       9.       Tyler admits that it was Plaintiff’s employer from approximately December 2016

to August 2018, but Tyler neither admits nor denies the remaining allegations in paragraph 9 of

Plaintiff’s Complaint because such allegations are legal conclusions. To the extent a response is

required, Tyler denies the remaining allegations in paragraph 9 of Plaintiff’s Complaint.

                                                  V.
                                   NONEXEMPT EMPLOYEE

       10.      Tyler admits that Plaintiff’s job included the duties described in paragraph 10 of

Plaintiff’s Complaint, but denies that paragraph 10 fully states Plaintiff’s primary job duties.

       11.      Tyler denies the allegations in paragraph 11 of Plaintiff’s Complaint.

       12.      Tyler denies the allegations in paragraph 12 of Plaintiff’s Complaint.

       13.      Tyler admits the allegations in paragraph 13 of Plaintiff’s Complaint.

       14.      Tyler admits the allegations in paragraph 14 of Plaintiff’s Complaint.
                                                 -2-
                                                                                       US_ACTIVE-151817077.4
         Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 3 of 8



       15.     Tyler admits the allegations in paragraph 15 of Plaintiff’s Complaint.

       16.     Tyler admits the allegations in paragraph 16 of Plaintiff’s Complaint.

       17.     Tyler admits the allegations in paragraph 17 of Plaintiff’s Complaint.

       18.     Tyler denies the allegations in paragraph 18 of Plaintiff’s Complaint.

       19.     Tyler denies the allegations in paragraph 19 of Plaintiff’s Complaint.

       20.     Tyler denies the allegations in paragraph 20 of Plaintiff’s Complaint.

       21.     Tyler denies the allegations in paragraph 21 of Plaintiff’s Complaint.

       22.     Tyler denies the allegations in paragraph 22 of Plaintiff’s Complaint.

       23.     Tyler denies the allegations in paragraph 23 of Plaintiff’s Complaint.

       24.     Tyler denies the allegations in paragraph 24 of Plaintiff’s Complaint.

       25.     Tyler denies the allegations in paragraph 25 of Plaintiff’s Complaint.

       26.     Tyler denies the allegations in paragraph 26 of Plaintiff’s Complaint.

       27.     Tyler admits the allegations in paragraph 27 of Plaintiff’s Complaint.

       28.     Tyler denies the allegations in paragraph 28 of Plaintiff’s Complaint.

       29.     Tyler denies the allegations in paragraph 29 of Plaintiff’s Complaint.

       30.     Tyler denies the allegations in paragraph 30 of Plaintiff’s Complaint.

       31.     Tyler denies the allegations in paragraph 31 of Plaintiff’s Complaint.

       32.     Tyler neither admits nor denies the allegations in paragraph 32 of Plaintiff’s

Complaint because such allegations set forth legal conclusions. To the extent a response is

required, Tyler denies the allegations in paragraph 32 of Plaintiff’s Complaint.

       33.     Tyler neither admits nor denies the allegations in paragraph 33 of Plaintiff’s

Complaint because such allegations set forth legal conclusions. To the extent a response is

required, Tyler denies the allegations in paragraph 33 of Plaintiff’s Complaint.

                                               -3-
                                                                                   US_ACTIVE-151817077.4
         Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 4 of 8



       34.     Tyler neither admits nor denies the allegations in paragraph 34 of Plaintiff’s

Complaint because such allegations set forth legal conclusions. To the extent a response is

required, Tyler denies the allegations in paragraph 34 of Plaintiff’s Complaint.

       35.     Tyler neither admits nor denies the allegations in paragraph 35 of Plaintiff’s

Complaint because such allegations set forth legal conclusions. To the extent a response is

required, Tyler denies the allegations in paragraph 35 of Plaintiff’s Complaint.

       36.     Tyler denies the allegations in paragraph 36 of Plaintiff’s Complaint.

                                               VI.
                               FAILURE TO PAY OVERTIME

       37.     Tyler admits the allegations in paragraph 37 of Plaintiff’s Complaint.

       38.     Tyler denies the allegations in paragraph 38 of Plaintiff’s Complaint.

       39.     Tyler admits that Plaintiff was not paid overtime but denies that he regularly

worked in excess of 40 hours per workweek, or that he was entitled to overtime wages.

                                               VII.
                      WILLFULNESS AND LACK OF GOOD FAITH

       40.     Tyler denies the allegations in paragraph 40 of Plaintiff’s Complaint.

       41.     Tyler admits that Tyler did not rely on any letter ruling from the Department of

Labor regarding Plaintiff’s status under the FLSA but denies the remaining allegations in

paragraph 41 of Plaintiff’s Complaint.

       42.     Tyler denies the allegations in paragraph 42 of Plaintiff’s Complaint.

       43.     Tyler denies the allegations in paragraph 43 of Plaintiff’s Complaint.

       44.     Tyler denies the allegations in paragraph 44 of Plaintiff’s Complaint.

       45.     Tyler denies the allegations in paragraph 45 of Plaintiff’s Complaint.



                                               -4-
                                                                                   US_ACTIVE-151817077.4
            Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 5 of 8



                                         COUNT I
              Failure to Pay Overtime Pursuant to 29 U.S.C. §§ 207 and 215(a)(2)

       46.      Tyler neither admits nor denies the allegations in paragraph 46 of Plaintiff’s

Complaint because they are legal conclusions. To the extent a response is required, Tyler denies

the allegations in paragraph 46 of Plaintiff’s Complaint.

       47.      Tyler denies the allegations in paragraph 47 of Plaintiff’s Complaint.

       48.      Tyler admits that it did not pay Plaintiff overtime compensation because he was

exempt under the FLSA, and Tyler therefore denies the remaining allegations in paragraph 48 of

Plaintiff’s Complaint.

       49.      Tyler denies the allegations in paragraph 49 of Plaintiff’s Complaint.

       50.      Tyler denies the allegations in paragraph 50 of Plaintiff’s Complaint.

                                       RELIEF SOUGHT

       51.      Tyler acknowledges that Plaintiff seeks the relief sought in paragraph 51 of

Plaintiff’s Complaint but denies that Plaintiff is entitled to such relief or that Tyler violated any

law.

                                      GENERAL DENIAL

       52.      All allegations in the Complaint not specifically admitted herein are denied.

                                           DEFENSES

       1.       Subject to and without waiving any prior objection, answers or defenses, and

without accepting the burden of proof on the matter, to the extent Plaintiff is asserting a claim

under the Fair Labor Standards Act for compensation outside the applicable statute of limitations,

said claim is barred.

       2.       Subject to and without waiving any prior objection, answers or defenses, Plaintiff

is an exempt employee under the Fair Labor Standards Act in that he has met all the criteria for
                                                -5-
                                                                                     US_ACTIVE-151817077.4
            Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 6 of 8



the administrative exemption and, therefore, is not legally entitled to overtime compensation as

requested in his Complaint.

       3.       Subject to and without waiving any prior objection, answers or defenses, and

without accepting the burden of proof on the matter, Tyler acted in good faith in classifying

Plaintiff as an exempt employee based upon his duties and responsibilities. Such good faith is

based upon the applicable statute, regulations, and case law.

       4.       Subject to and without waiving any prior objection, answers or defenses, and

without accepting the burden of proof on the matter, Tyler states that its conduct was not willful.

       5.       Subject to and without waiving any prior objection, answers or defenses, and

without accepting the burden of proof on the matter, Tyler states that Plaintiff’s claims for

liquidated damages are subject to the applicable limitations on such damages as set forth in 29

U.S.C. § 216.

       6.       Subject to and without waiving any prior objection, answers or defenses, and

without accepting the burden of proof on the matter, Tyler alleges that Plaintiff is not entitled to

any recovery for the damages asserted as all monies due and owing to Plaintiff was paid by Tyler.

Specifically, and without limitation, Plaintiff was, at all relevant times, properly classified as an

exempt employee under 29 U.S.C. § 213 et seq. and, therefore, is not entitled to overtime as that

term is defined by the Fair Labor Standards Act (“FLSA”).

       7.       Tyler reserves the right to raise any and all other defenses that may become evident

during discovery and during any other proceeding in this action.

       WHEREFORE, having fully answered, Tyler prays that judgment be entered in its favor

and for its costs, including reasonable attorneys’ fees.



                                                 -6-
                                                                                     US_ACTIVE-151817077.4
         Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 7 of 8




Dated:    May 6, 2020                  /s/ Paulo B. McKeeby
                                       Brian A. Vandiver
                                       AR State Bar No. 2001078
                                       bavandiver@csmfirm.com
                                       Cox, Sterling, McClure & Vandiver, PLLC
                                       8712 Counts Massie Road
                                       North Little Rock, AR 72113-7265
                                       Telephone: 501.954.8073
                                       Facsimile: 501. 954.7856

                                       Paulo B. McKeeby
                                       TX State Bar No. 00784571
                                       (pro hac vice)
                                       paulo.mckeeby@morganlewis.com
                                       Amanda E. Brown
                                       TX State Bar No. 24087839
                                       (pro hac vice)
                                       aebrown@reedsmith.com
                                       Reed Smith LLP
                                       1717 Main Street, Suite 3200
                                       Dallas, TX 75201
                                       Telephone:     +1.214.466.4000
                                       Facsimile:     +1.214.466.4001

                                       ATTORNEYS FOR DEFENDANT




                                      -7-
                                                                     US_ACTIVE-151817077.4
         Case 4:20-cv-00454-KGB Document 31 Filed 05/06/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above was filed via the
Court’s ECF filing system on May 6, 2020, which caused a copy of same to be served
electronically on all counsel of record.

                                                      /s/ Paulo B. McKeeby
                                                      Paulo B. McKeeby




                                                -8-
                                                                                    US_ACTIVE-151817077.4
